DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, and 10 are pending, of which claim 1 is independent.

Response to Arguments
The rejections of the Non-Final office action mailed 3/15/22 have been overcome by the applicant's amendments and persuasive arguments. The previous objections and rejections of the claims have been withdrawn. The drawing objection is withdrawn in light of the replacement drawing sheets submitted 6/14/2022.

Allowable Subject Matter
Claims 1-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Chapin, US Patent No. 4,572,756 teaches a hose to use in a drip irrigation system with a fluid channel having a series of discharge fluid-passing outlets. The main supply channel is sent at a relatively high pressure throughout the length of the hose. A reduction of this pressure takes place in the water distributing network with the passing of the water from the  high pressure main supply channel through a series of first fluid-passing openings or inlet stations to a much smaller first fluid-restricting passage. The thin-film channel is formed by hot melt beads to a molding station where each of the beads is molded by deformation in a predetermined manner by a molding tooth to create a permanent depression within each of the beads, thereby molding each hot melt bead into a series of longitudinally-extending, spaced apart strips.
Miller et al., US Patent No. 5,591,293 teaches a method for bonding a drip emitter to a wall of a drip irrigation channel by plastic film blowing and lamination techniques. The emitter can be any type of drip irrigation emitter capable of being bonded to an extruded plastic film sheet. The emitter is inserted between the pressure rolls for pressure-laminating the emitter body to the outside of the plastic film. This joins the opposite wall portions of the plastic film bubble to form a unitary wall structure with the emitter bonded to the exterior of the unitary film. The channel emitter inlets are on the inside of the conduit so the inlet receives water under pressure travelling in the fluid channel, passes it through the labyrinthine passage to reduce its pressure, and discharges the water through the outlet opening to the exterior of the conduit at a drip rate.
Edris et al., US 10,330,559 teaches that drip irrigation emitters have pressure reducing channels, such as zigzag labyrinth, to reduce the high-pressure fluid and provide a low pressure fluid for exit from the emitter outlets. Leaks can be a problem in the manufacture of such drip emitters and Edris teaches a method to check the bond formed between an in-Ii ne emitter and surrounding tubing that comprise an irrigation assembly.
However, these references taken either together or in combination with the prior art of record fail to disclose limitations, including:
Claim 1: "step 1: forming a double-layer asymmetric channel structure and determining control thresholds and optimal values of structure parameters of the channel structure; step 2: designing water inlets and water outlets of the double-layer asymmetric channel structure; step 3: determining a method of machining a molding wheel matching the double-layer asymmetric channel and optimization of a flow-type drip irrigation belt molding process; step 4: designing and modifying formulation materials of the flow-type drip irrigation belt …; and ... wherein the step 2 comprises designing self-cleaning water inlets and anti-negative suction water outlets; and wherein the step 3 comprises improving the structure of the molding wheel and calculating groove channel structure parameters thereof, and determining positions of vacuum adsorption points of the groove channel" in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148